Citation Nr: 0116318	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  95-40 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to an increased rating for pelvic 
inflammatory disease, rated as 30 percent disabling from 
March 10, 1993, through April 20, 1999.

3.  Entitlement to an increased rating for pelvic 
inflammatory disease, rated as 10 percent disabling as of 
April 21, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
April 1985.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein, in pertinent part, service 
connection for hypothyroidism and a rating greater than 10 
percent for pelvic inflammatory disease were denied, and a 
claim for service connection for hypertension was not 
reopened.  

In July 2000, the Board determined, in part, that the 
veteran's claim of service connection for hypertension had 
been reopened; the issues of entitlement to service 
connection for hypertension and hypothyroidism, and of 
entitlement to a disability rating greater than 10 percent 
for pelvic inflammatory disease, were remanded for additional 
development of the evidence.  In February 2001, the RO 
granted service connection for hypertension, and assigned a 
10 percent disability rating therefor; the veteran has not 
indicated disagreement with the assignment of that rating, 
and that 

question is accordingly not before the Board.  The RO also 
granted a 30 percent rating for pelvic inflammatory disease, 
for the period between March 10, 1993, and April 20, 1999; a 
10 percent rating was awarded as of April 21, 1999.  The 
question of increased disability compensation for pelvic 
inflammatory disease is again before the Board, in accordance 
with AB v. Brown, 6 Vet. App. 35 (1993).  In addition, the RO 
denied service connection for hypothyroidism, and that issue 
is again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of her claims have 
been addressed.

2.  Hypothyroidism is first shown more than one year 
subsequent to the veteran's separation from service, and is 
not shown to be related to that service.

3.  For the period from March 10, 1993, through April 20, 
1999, the veteran was in receipt of a 30 percent rating for 
pelvic inflammatory disease, the maximum schedular disability 
rating assignable for pelvic inflammatory disease.

4.  On April 21, 1999, the veteran underwent a complete 
hysterectomy resulting in removal of all pelvic organs.


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by 
peacetime service, nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  A rating greater than 30 percent for pelvic inflammatory 
disease, from March 10, 1993, through April 20, 1999, is not 
warranted under applicable schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.116a, Diagnostic 
Code 7611 (in effect prior to May 22, 1995); § 4.116, 
Diagnostic Code 7614 (in effect as of May 22, 1995).

3.  The criteria for a rating greater than 10 percent for 
pelvic inflammatory disease, as of April 21, 1999, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§ 4.116a, Diagnostic Code 7611 (in effect prior to May 22, 
1995); § 4.116, Diagnostic Code 7614 (in effect as of May 22, 
1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of this application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has secured all records that the veteran 
has indicated are pertinent to her claims for service 
connection for hypothyroidism and increased disability 
compensation for pelvic inflammatory disease, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  The veteran 
has not indicated that any other records that would be 
pertinent to her claims are available but have not been 
procured.  VA's duty to assist the claimant in this regard, 
accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
accorded an examination by VA in order to assess her 
entitlement to the benefits sought.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  The Board therefore finds that VA's obligations 
under the Veterans Claims Assistance Act of 2000 have been 
satisfied.

I.  Service Connection for Hypothyroidism

The veteran contends, essentially, that hypothyroidism began 
during her period of active service, and that service 
connection is warranted therefor.  After a review of the 
record, however, the Board finds that her contentions are not 
supported by the evidence, and that her claim must be denied.

The veteran's service medical records are devoid of 
references to hypothyroidism, or of symptoms or problems that 
were deemed to be manifestations of hypothyroidism.  The 
report of her separation medical examination, dated in April 
1985, shows that she was clinically evaluated as normal in 
all pertinent aspects, and does not cite the presence of 
hypothyroidism, or of symptoms thereof.

Similarly, the report of a VA examination, conducted between 
September 1985 and November 1985, does not indicate the 
presence of hypothyroidism; this report shows that 
examination of the veteran's head, face and neck were within 
normal limits.  The medical evidence first demonstrates the 
presence of a thyroid disorder in October 1989, at which time 
a mass in the right lobe of the thyroid was discerned.  This 
record, however, is dated more than four years subsequent to 
the veteran's separation from active service.  While medical 
records dated thereafter show that hypothyroidism was 
diagnosed, neither the October 1989 treatment record, nor any 
other medical evidence, indicates other than by history as 
furnished by the veteran that a thyroid disability had been 
manifested prior to October 1989.  It must be noted that 
recitations of medical history do not provide a basis for 
establishing the fact claimed; see, e.g., Owens v. Brown, 7 
Vet. App. 429 (1995) (Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  It must 
also be noted that, although the veteran has alleged that her 
inservice weight gain (from 142 on entrance in 1979 to 160 on 
separation in 1985) reflects the inservice incurrence of 
hypothyroidism, her allegations are not supported by medical 
findings to that effect.  In view of the fact that she has 
not established that she has the medical training or 
expertise requisite for the rendering of medical opinions, 
her contentions as to the meaning of her weight gain are no 
more than unsubstantiated conjecture, and are of no probative 
value.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In November 2000, the veteran, at the request of the Board, 
was examined by VA for the specific purpose of ascertaining 
whether her hypothyroidism had been initially manifested 
during her period of service.  The report of this 
examination, while noting a diagnosis of multinodular goiter 
with hypothyroidism and history of cold nodule at the right 
lower pole, includes comments by the examiner that "[i]t is 
impossible to state at this time whether the patient's 
hypothyroidism was present during her military service or not 
without resorting to pure speculation."  In arriving at this 
conclusion, the examiner specifically made reference to the 
weight gain experienced by the veteran during service; 
however, clearly, this was not felt to be of any significance 
in view of the examiners comments concerning speculation.  In 
other words, this report does not provide a basis for finding 
that the veteran's hypothyroidism was initially manifested 
during her period of active service.  The Board notes the 
complaints by the veteran's accredited representative, to the 
effect that this examination report was not responsive to the 
directive of the Board in its remand.  The Board does not 
find the representative's position persuasive; the same 
examiner was in fact able to draw a conclusion with regard to 
the possible etiology of the veteran's hypertension.  The 
Board is of the opinion that the diagnosis presented on the 
November 2000 VA examination report, as to the possible 
inservice etiology of the veteran's hypothyroidism, reflects 
the examiner's informed findings, and that no purpose would 
be served by another examination.

In brief, the preponderance of the evidence demonstrates that 
the veteran's hypothyroidism was initially manifested more 
than one year after her separation from active service, and 
was not related to such service.  Her claim for service 
connection for hypothyroidism, accordingly, fails.

II.  An Increased Rating for Pelvic Inflammatory Disease

Service connection for pelvic inflammatory disease was 
granted by the San Francisco, California, RO in April 1986, 
following a review of the veteran's service medical records 
and the report of a VA examination conducted between 
September 1985 and November 1985.  A 10 percent rating was 
assigned, effective as of April 30, 1985.  This rating was 
reduced to noncompensable (zero percent), effective as of 
September 1, 1997, by means of a rating decision dated in 
June 1987.  In December 1993, the Winston-Salem RO increased 
this rating to 10 percent, as of March 10, 1993; this appeal 
ensued.  In February 2001, the Winston-Salem RO assigned a 30 
percent rating for this disorder, effective as of March 10, 
1993, with a 10 percent rating effective as of April 21, 
1999, the date that the veteran underwent a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.  In a 
January 2001 rating decision, the Winston-Salem RO granted 
service connection for total abdominal hysterectomy and 
bilateral salpingo-oophorectomy, as directly due to the 
service-connected pelvic inflammatory disease, and assigned a 
100 percent disability rating therefor as of April 21, 1999, 
with a 50 percent rating effective as of August 1, 1999.

The questions before the Board is whether a rating greater 
than 30 percent for pelvic inflammatory disease, for the 
period from March 10, 1993, through April 20, 1999, and 
whether a rating greater than 10 percent for pelvic 
inflammatory disease, for the period beginning on April 21, 
1999, can be granted.  After a review of the pertinent 
evidence, the Board concludes that these claims must be 
denied.

The severity of a service-connected disability, such as 
pelvic inflammatory disease, is ascertained for VA rating 
purposes by the application of criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  During this appeal, the criteria applicable to 
pelvic inflammatory disease were revised.  60 Fed. Reg. 19855 
(Apr. 21, 1995).  The United States Court of Appeals for 
Veterans Claims has held that, in such circumstances, VA is 
to apply those criteria that are more favorable to the 
claimant; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Prior 
to this revision, which became effective on May 22, 1995, 
pelvic inflammatory disease was rated under 38 C.F.R. 
§ 4.116a, Diagnostic Code 7611, which pertained to vaginitis 
and under which 30 percent was the highest rating that could 
be assigned.  As of May 22, 1995, pelvic inflammatory disease 
has been rated under 38 C.F.R. § 4.116, Diagnostic Code 7614, 
again under which 30 percent was the highest rating 
available.  

Accordingly, for the period between March 10, 1993, and April 
20, 1999, the veteran was in receipt of the highest rating 
that could be awarded under the Schedule for pelvic 
inflammatory disease.  The question that remains before the 
Board, however, is whether, for the period beginning on April 
21, 1999, a rating greater than the 10 percent currently in 
effect for that disability can be assigned.

Under the rating criteria that were in effect prior to May 
22, 1995, a higher (30 percent) rating was appropriate for 
severe disability, as a result of chronic residuals of 
infections, burns, chemicals, foreign bodies, and the like.  
Under the rating criteria that have been in effect since May 
22, 1995, a higher (30 percent) rating has been appropriate 
for symptoms that are not controlled by continuous treatment.  
The medical evidence shows, however, that on April 21, 1999, 
the veteran underwent a total abdominal hysterectomy and a 
bilateral salpingo-oophorectomy, removing all pelvic organs, 
as confirmed by the report of the November 2000 VA 
examination.  There is neither severe pelvic inflammatory 
disease, nor pelvic inflammatory disease manifested by 
symptoms that are not controlled by continuous treatment, 
since there are no more pelvic organs that can be inflamed.  
Further, when examined by VA in November 2000, it was noted 
that she had felt well since the surgery and no pertinent 
complaints or symptoms were reported on examination.

In view of the foregoing, therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of increased disability compensation for her 
service-connected pelvic inflammatory disease.


ORDER

Service connection for hypothyroidism is denied.  

An increased rating for pelvic inflammatory disease, rated as 
30 percent disabling from March 10, 1993, through April 20, 
1999, is denied.  

An increased rating for pelvic inflammatory disease, rated as 
10 percent disabling as of April 21, 1999, is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

